Citation Nr: 1124914	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  05-39 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an initial compensable evaluation for genital herpes.

2.  Entitlement to service connection for sinusitis as secondary to residuals of a nasal fracture.

3.  Entitlement to service connection for headaches as secondary to residuals of a nasal fracture. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel

INTRODUCTION

The Veteran served on active duty from May 1982 to April 1987.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In an August 2005 rating decision, the RO granted the Veteran's claim for service connection of genital herpes, with a noncompensable evaluation.  In a June 2006 rating decision, the RO denied the Veteran's claims for service connection of sinusitis and headaches as secondary to her service-connected residuals of a nasal fracture.  

These claims were last before the Board in January 2010 when they were remanded for further development, particularly to obtain medical examinations and opinions on the etiology of the Veteran's claimed disabilities.  The Veteran was provided notice of VA's intention to obtain these examinations and opinions, but elected not to participate in this development.  See  April 2010 report of contact.  Accordingly, the claim will be decided on the evidence of record.  See 38 C.F.R. § 3.655(a).


FINDINGS OF FACT

1.  Throughout the relevant period, the Veteran's genital herpes has not required continuous therapy and is controlled without therapy.

2.  It has not been shown by competent and probative evidence that the Veteran incurred sinusitis in service, that sinusitis is attributable directly her service-connected nasal fracture or that sinusitis is aggravated by her service-connected nasal fracture.

3.  It has not been shown by competent and probative evidence that the Veteran incurred headaches in service, that headaches are attributable directly to her service-connected nasal fracture or posttraumatic stress disorder (PTSD), or that headaches are aggravated by her service-connected nasal fracture or PTSD.
CONCLUSIONS OF LAW

1.  Entitlement to an initial compensable evaluation for genital herpes is not established.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.27, 4.116, Diagnostic Code 7699-7611 (2010), 4.118, Diagnostic Codes 7801-7806 (2008).

2.  Service connection for sinusitis is not established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010)

3.  Service connection for headaches is not established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claims.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the claim for an initial compensable evaluation for genital herpes, in a case such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, supra.; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  The Veteran has not alleged any prejudice; thus that burden has not been met in this case.

With respect to the service connection claims addressed herein, the RO provided the appellant pre-adjudication notice by letters dated in December 2005 and March 2006. 

As to the duty to assist, VA has obtained the Veteran's service treatment records, Social Security Administration (SSA) records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, and obtained medical examinations as to the etiology and severity of her disabilities.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this regard, the Board notes that these issues were previously remanded because it was determined that earlier VA examinations did not provide all of the information necessary to render a fully informed decision.  Unfortunately, the Veteran subsequently indicated to the RO that she refused to undergo any further examination.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues addressed in this decision has been met to the extent possible under the circumstances.  38 C.F.R. § 3.159(c)(4).  While the Board is sympathetic to the Veteran's frustrations, it must be noted that "the duty to assist is not always a one-way street," and that the Veteran has an obligation to assist in the development of her claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board further notes that it is the duty of a claimant to report for a scheduled examination, and when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, her claim will be evaluated based on the evidence of record.  38 C.F.R. § 3.655(b) (2010).  As the issues on appeal all arose from the appellant's original claim for compensation, the Board will evaluate them on the evidence of record.

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Genital Herpes Evaluation

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, the veteran may be awarded a rating higher than that encompassed by the schedular criteria.  According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  Id.

The evaluation of the same disability under various diagnoses is to be avoided.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14. Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, an appeal from the initial assignment of a disability rating, as in this case, requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999). "Staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's genital herpes has been evaluated under Diagnostic Code 7699-7611.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  In this case, Diagnostic Code 7611 is used to evaluate disease or injury of the vagina under the General Rating Formula for Disease, Injury, or Adhesions of Female Reproductive Organs.  These rating criteria provide for evaluation based upon the frequency and effectiveness of treatment.  See 38 C.F.R. § 4.116 (2010).  

As this condition may involve the skin and/or scarring of the affected area, the Board finds that 38 C.F.R. § 4.118, Diagnostic Codes 7801-7806 (2008) are also potentially applicable.  The Board notes that VA recently amended the Schedule for Rating Disabilities by revising that portion of the schedule that addresses the skin, so that it more clearly reflects VA's policies concerning the evaluation of scars, and specifically, 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805; however, the amendment is effective for claims filed on and after October 23, 2008.  See 73 Fed. Reg. 54708-54712 (Sept. 23, 2008).  As this claim was filed prior to this date, the amendments are inapplicable.

Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion. Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling.  Scars in an area or areas exceeding 72 square inches (465 sq. cm.) are rated 30 percent disabling.  Scars in an area or areas exceeding 144 square inches (929 sq.cm.) are rated 40 percent disabling.  Note (1) to Diagnostic Code 7801 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a deep scar is one associated with underlying soft tissue damage.  See 38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  Note (1) to Diagnostic Code 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).

Diagnostic Code 7803 provides a 10 percent rating for superficial unstable scars. Note (1) to Diagnostic Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).

Diagnostic Code 7804 provides a 10 percent rating for superficial scars that are painful on examination.  Note (1) to Diagnostic Code 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that a 10 percent rating will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable rating.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).

Diagnostic Code 7805 provides that other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).

Diagnostic Code 7806 provides that dermatitis or eczema that involves less than 5 percent of the entire body or less than 5 percent of exposed areas affected; and, no more than topical therapy is required during the past 12-month period, is rated noncompensably (zero percent) disabling.  Dermatitis or eczema that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, is rated 10 percent disabling.  Dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected; or, systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, is rated 30 percent disabling.  Dermatitis or eczema that involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected; or, constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, is rated 60 percent disabling.  38 C.F.R. § 4.118 Diagnostic Code 7806.

In July 2005 the Veteran was first afforded a VA examination in furtherance of substantiating her claim, which she filed in January of that year  A history of herpes dating back to 1982, with a hospitalization related thereto, was documented.  At the time of the examination, the Veteran was not taking any ongoing suppression medication and related that she had 1 to 2 recurrences of genital herpes per year, but did not "do any therapy" during the recurrences.  

In May 2007 the Veteran was afforded another VA gynecological examination.  The examination reports note that since service, the Veteran continued to have 2 to 3 recurrences per year of less severity than the initial outbreak.  She then used no medication, required no therapy had no complaints or symptoms related to genital herpes.  The examiner assessed a history of genital herpes with periodic recurrences.

With respect to the diagnostic codes pertaining to the skin, the Board last remanded this claim to obtain further evidence in this regard as the record contained no evidence on any manifestations of her genital herpes pertaining to the skin.  The reports of her July 2005 and May 2007 gynecological VA examinations contained no findings regarding the skin.  As the Veteran has refused further VA examination and the evidence of record contains no findings, either medical or lay, regarding the skin, the claim cannot be considered or substantiated under the rating criteria pertaining to the skin.  38 C.F.R. § 4.118 Diagnostic Codes 7801-7806.

A review of the remaining evidence of record, particularly the Veteran's VA and private medical records, notes that the Veteran has genital herpes, but does not show that she requires continuous medication for this condition.  The Veteran has made no such assertion.  As the Veteran's genital herpes symptoms have not required continuous treatment and appear to be controlled without medication, a compensable evaluation is not warranted.  38 C.F.R. § 4.116, Diagnostic Code 7699-7611.  These findings have been consistent throughout the course of the applicable period.  Fenderson, supra.  

Service Connection of Sinusitis and Headaches

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2010).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In addition, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2010).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  
When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  
The Board notes that 38 C.F.R. § 3.310 was amended effective October 10, 2006. Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation; specifically, in terms of establishing a baseline level of disability for the non-service-connected condition prior to the aggravation.  However, given the possibility that these changes could potentially be interpreted as substantive, and because the Veteran's claim was pending before the regulatory change was made, the Board will apply the version of 38 C.F.R. § 3.310 that was in effect before the change, which arguably favors the claimant.  Accordingly, the Board will evaluate the disability, irrespective of any baseline.

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

At entrance, clinical evaluation of the Veteran's head, nose, sinuses and neurologic system was normal.  See September 1981 report of medical examination.  At this time, the Veteran denied having or having ever had frequent or severe headaches, ear, nose or throat trouble, chronic or frequent colds and sinusitis.  See September 1981 report of medical history.  

Of record is a May 1982 dental heath questionnaire.  At this time, the Veteran specifically denied having sinus trouble or any recent illness.  

In August 1982 the Veteran sought treatment for complaints of sinus and chest congestion with a productive cough.  She reported a history of chest congestion for 1 week, as well as intermittent sinus congestion for several months with some sinus draining.  Sinus and chest congestion was assessed at this time.  The Veteran was prescribed Sudafed and Robitussin.  

An April 1983 service treatment record documents a complaint of an upper respiratory infection.  At this time, the Veteran's throat appeared slightly reddened and her nasal passages had some minimal drainage.  A sore throat/viral syndrome was assessed at this time.  

A subsequent dental health questionnaire dated in September 1983 also notes that the Veteran denied having sinus trouble or recent illness at that time. 

The Veteran is seeking service connection for sinus problems and headaches as secondary to her service-connected residuals of a nasal fracture.  She incurred a nasal fracture in May 1985.  Her service treatment records document no complaints or diagnoses of sinusitis or headaches, although they do note complaints of nasal congestion and sinus drainage on a few occasions with diagnosis of upper respiratory infections.

Contained within the service treatment records is a January 1986 OB/GYN health record.  At this time, the Veteran denied having or having ever had migraine or severe headache.  

In July 1987 the Veteran received a medical examination pertaining to enlistment in the Navy Reserves.  Clinical examination was normal in all spheres, including of the head, nose, sinuses and neurologic system.  At this time she denied having or having ever had frequent or severe headaches, chronic or frequent colds and sinusitis.  

The record reflects that, in May 2006, the Veteran was afforded a VA examination based upon a full review of the claims file.  At this time, a history of in-service nasal fracture was noted and the Veteran complained of chronic sinus infections since that time.  The Veteran related having sinus infections about 2 to 3 times per year, which required antibiotics.  Her last infection was approximately two weeks prior to this examination.  She reported pressure in the frontal and maxillary sinuses, right greater than left.  She also reported having developed chronic headaches over the right eye, shortly after her nasal fracture.  The examination report notes sinus symptoms of pain, purulent discharge and headaches.  Maxillary sinusitis was revealed by X-ray.  Maxillary sinusitis and headaches with cluster and migraine characteristics were assessed.  The examiner noted numerous causes of sinusitis, including both bacterial and viral infection and smoking, as well as injury to the nose or sinuses.  Based upon the fact that there was no evidence of structural abnormalities, the examiner concluded that it was more likely that the Veteran's sinusitis was related to her history of smoking and viral infection, as well as possible allergies.  

The examiner also discussed the claimed headaches, noting that she had described characteristics of cluster and migraine components.  The examiner indicated that the causes of cluster headaches were not known, but that triggers could include seasonal changes, heavy smoking, and alcohol.  With respect to migraines, the examiner noted that there were several possible causes, and that the triggers included stress.  The examiner noted that it was possible that the headaches may be intensified with sinusitis as well as hormonal changes, but it is not possible to say whether or not it was the direct result of the either condition.  Significantly, the examiner explained that this was due to the presence of several other factors which included stress.  

In May 2007, the Veteran was once again provided a VA examination.  At this time, she reiterated her history of recurrent sinus problems and right-sided pain above the eyes, which she dated back to her in-service nasal fracture.  At the time of this examination, the service treatment records were not available for review and the examiner could not render an opinion.  The examiner did note, however, that her current symptoms of nasal congestion at night and drainage during the day were "more in line with rhinitis."

The Board notes that a review of the record indicates that the Veteran is trained as a nurse.  This at least gives her some greater level of medical competency relative to the average layperson.  Cox v. Nicholson, 20 Vet. App. 563 (2007).  Moreover, the Veteran is capable of making observations of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness. Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

Significantly, however, although the Veteran may have some medical expertise, the Board finds her offered history of headaches and sinus symptoms since service to be lacking in credibility.  In any case, the Board has the responsibility to assess the credibility and weight to be given to the competent evidence of record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  In this regard, the Board notes that the Veteran specifically denied a history of headaches and sinusitis on numerous occasions in service, particularly following the incurrence of her nasal fracture, to which she seeks to attribute these conditions.  In light of these inconsistencies, the Board must ultimately find the most credible statements of the Veteran as to her history of sinusitis and headaches to be those made in service.  

Consequently, the Board further finds that her subsequent assertions of having chronic headaches and sinusitis since the in-service nasal fracture not credible.  As the service treatment records fail to reveal diagnosis of either chronic headaches or chronic sinusitis and the Veteran's statements in this regard lack credibility and weight, the Board does not find that these conditions were incurred directly in service.  Gilbert, supra.

The Veteran also seeks service connection for these conditions as secondary to her service-connected nasal fracture.  In this regard, the Board notes that the evidence is not to at least equipoise that the Veteran has headaches or sinusitis attributable thereto.  As outlined above, the Veteran's diagnosed maxillary sinusitis have been speculatively linked to numerous causes, including bacterial and viral infection and smoking, injury to the nose or sinuses and rhinitis.  Likewise, her headaches with cluster and migraine characteristics have been possibly attributed to seasonal changes, heavy smoking, alcohol and stress, but the causes of such headaches were not known.  These opinions are clearly speculative and cannot be used to establish a causal relationship.  Bostain v. West, 11 Vet. App. 124, 127-28 (1998).   As each of these conditions has been speculatively linked to several causes, including the Veteran's service-connected nasal fracture, the Board does not find that the evidence is at least balanced both for and against the claim.  Gilbert, supra.; see also Jones v. Shinseki, 23 Vet. App. 382, 394 (Lance, J. concurring).  

Along these lines, the Board notes that a VA examiner suspected that stress could be a possible trigger for the Veterans headaches and the Veteran has service-connected PTSD.  However, as with the Veteran's service-connected nasal fracture, this opinion is clearly speculative on the etiology of this condition and cannot serve to bring the evidence to equipoise that her headaches are attributable to or aggravated by her service-connected PTSD.  Id.  

In sum, the Board finds that the Veteran's reported history of continuing sinus and headache symptoms lack credibility and cannot serve to substantiate the claim.  Moreover, as the competent medical evidence, particularly the VA examination reports, are speculative, at best, and suggest attribution of sinusitis and headaches to numerous causes, both non-service-connected and service-connected, the preponderance of the evidence is against the claims and they must therefore be denied.  Gilbert, supra. 



ORDER

Entitlement to an initial compensable evaluation for genital herpes is denied.

Entitlement to service connection for sinusitis as secondary to residuals of a nasal fracture is denied.

Entitlement to service connection for headaches as secondary to residuals of a nasal fracture is denied. 



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


